Citation Nr: 9916224	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by hyperuricemia.  

2.  Entitlement to service connection for gout.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1989.  

This appeal to the Board of Veterans Appeals (BVA or Board) 
arises from a rating decision in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a disability manifested by hyperuricemia, and 
there is no competent medical evidence that any hyperuricemia 
that may be present has a nexus or relationship to service.

2.  There is no competent medical evidence that the veteran 
currently has gout, and there is no competent medical 
evidence that any gout that may be present has a nexus or 
relationship to service or any symptomatology manifested 
during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability manifested by hyperuricemia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for gout 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  However, the 
initial inquiry in reviewing any claim before the Board is 
whether the veteran has presented evidence of a well-grounded 
claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supportive 
evidence; a mere allegation is not sufficient.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disability, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b) (1998), if evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed in service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

In the veteran's case, his service medical records are 
entirely negative for a finding or diagnosis of gout.  In 
December 1983, the veteran complained of pain in the left 
great toe after kicking a ball.  X-rays were negative.  The 
assessment was rule out sprain.  

During hospitalization from November 1984 to December 1984 
for evaluation and treatment of obesity, elevated uric acid 
levels were noted, and the final diagnoses included 
hyperuricemia.  

At annual examinations in May 1985 and May 1988, and at an 
examination for separation in March 1989, there were no 
findings or diagnoses of hyperuricemia or gout.  

On his application for compensation or pension, received in 
May 1997, the veteran indicated that he had been treated in 
1989 for gout by a Dr. Moleski of Monroe, Michigan.  In June 
1997, the RO requested medical information concerning the 
veteran from Dr. Moleski.  

The veteran's claims file contains VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, which was signed by the 
veteran and dated in late June 1997.  On that form, comments 
concerning the veteran's medical status were noted.  One 
comment was "Gout controlled with Zyloprim."  

In October 1997, the veteran submitted private medical 
records in support of his claim.  The private treatment 
records contain notations in April 1991, January 1994, and 
April 1994 that Zyloprim was prescribed.  Review of the 
private treatment records fails to disclose that a definite 
diagnosis of gout was rendered.

The postservice medical treatment records also contain 
reports of laboratory studies, some of which indicate 
elevated uric acid levels.  According to the laboratory used 
by Dr. Moleski, the normal range of uric acid is 2.5 to 8.0 
mg/dl.  On testing of the veteran in February 1990, his uric 
acid level was 8.5 mg/dl.  In August 1992, the uric acid 
level was 9.0 mg/dl.  In March 1993, the uric acid level was 
8.6 mg/dl.  In June 1994, the uric acid level was 7.0 mg/dl.  
In August 1995, the uric acid level was 6.6 mg/dl.  In June 
1996, the uric acid level was 6.8 mg/dl.

At a VA examination in June 1997, the veteran said that he 
had had twinges of pain in his left great toe a few times per 
year; there had been no swelling of the toe since he began 
taking medication for gout in 1990 or 1991.  A laboratory 
test of uric acid was normal.  Diagnoses included gout, by 
history.  

In his Substantive Appeal, received in February 1998, the 
veteran stated that: He had taken Zyloprim daily since an 
attack of gout in 1993; the drug kept his uric acid levels 
normal and not elevated; he had suffered gout in the past and 
might suffer gout in the future.

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim of entitlement to service connection 
for a disability manifested by hyperuricemia and gout are not 
well grounded, because there is no medical evidence that the 
veteran currently has gout or a disability manifested by 
hyperuricemia.  In this regard, the Board notes that the most 
recent private laboratory studies in 1995 and 1996 showed 
normal levels of uric acid.  Furthermore, the private medical 
records submitted by the veteran do not contain a current 
diagnosis of gout, and the VA examination in June 1997 
reported only a history of gout, as provided by the veteran.  
Under these circumstances, the Board must conclude that one 
of the essential elements of a well-grounded claim, competent 
medical evidence of a current disability, has not been shown.  
The Board would also not that even were a current disability 
shown by the evidence, there is no medical evidence that any 
such disability was related to service or any symptomatology 
manifested during service.

The veteran's claims are also not well grounded under 
38 C.F.R. § 3.303(b) and Savage, because: A chronic 
disability manifested by hyperuricemia in service and since 
service has not been demonstrated by competent evidence; 
chronic gout in service and since service has not been 
demonstrated by competent evidence; and there is no competent 
medical evidence of a nexus between any such current 
disability and continuous postservice symptomatology.  In 
this connection, the Board notes that the veteran does not 
claim to currently have gout or elevated levels of uric acid.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for gout and a disability manifested by 
hyperuricemia "plausible."  See generally McKnight v. Gober, 
131 Fd 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements which would be necessary to complete 
an application for service connection for gout and a 
disability manifested by hyperuricemia and the reasons why 
his claims have failed at this time.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a disability manifested by 
hyperuricemia is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for gout is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

